UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX/A annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 7123 Advantage Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: July 1, 2007-June 30, 2008 Item 1. Proxy Voting Record Advantage Funds, Inc. GLOBAL ALPHA FUND 3M CO Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 13, 2008 Meeting Type: Annual Record Date: MAR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda G. Alvarado For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Vance D. Coffman For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director W. James Farrell For For Management 1.6 Elect Director Herbert L. Henkel For For Management 1.7 Elect Director Edward M. Liddy For For Management 1.8 Elect Director Robert S. Morrison For For Management 1.9 Elect Director Aulana L. Peters For For Management 1.10 Elect Director Robert J. Ulrich For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 77 BANK LTD. Ticker: 8341 Security ID: J71348106 Meeting Date: JUN 27, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 3.5 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 2.10 Elect Director For For Management 2.11 Elect Director For For Management 2.12 Elect Director For For Management 2.13 Elect Director For For Management 2.14 Elect Director For For Management 2.15 Elect Director For For Management Elect Director For For Management 3.1 Appoint Internal Statutory Auditor For For Management 3.2 Appoint Internal Statutory Auditor For For Management 3.3 Appoint Internal Statutory Auditor For For Management 4 Approve Retirement Bonuses for For Against Management Directors and Statutory Auditors ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 25, 2008 Meeting Type: Annual Record Date: FEB
